Name: 85/40/EEC: Commission Decision of 14 December 1984 concerning certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  animal product;  Europe
 Date Published: 1985-01-19

 Avis juridique important|31985D004085/40/EEC: Commission Decision of 14 December 1984 concerning certain protective measures against foot-and-mouth disease in Italy Official Journal L 016 , 19/01/1985 P. 0046 - 0047*****COMMISSION DECISION of 14 December 1984 concerning certain protective measures against foot-and-mouth disease in Italy (85/40/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 84/336/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 84/336/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Italy; whereas this outbreak is liable to endanger the herd of other Member States, in view of the large-scale trade both in animals and fresh meat; Whereas measures taken by the Italian authorities have enabled the disease to be restricted to a limited part of their territory and it is therefore suitable to limit restrictive measures to consignments from this region; Whereas certain Member States have taken protective measures in this regard; Whereas, by consequence, all Member States must adopt adequate measures to assure their protection during the time necessary for the eradication of the disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Member States shall forbid the introduction into their territory of bovine animals and pigs coming from that part of the territory of Italy as mentioned in the Annex. Article 2 The Member States shall forbid the introduction into their territory of fresh meat of cattle, pigs, sheep and goats and meat-based products, other than products which have been submitted to treatments as foreseen by Article 4 (1) of Directive 80/215/EEC, coming from that part of the territory of Italy as mentioned in the Annex or obtained from animals from that part of the territory slaughtered outside it after 1 November 1984. Article 3 1. The animal health certificate provided for in Council Directive 64/432/EEC and accompanying the animals coming from Italy must be completed in the following manner: 'Animals conforming to the Commission Decision of 14 December 1984'. 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (6) and accompanying fresh meat dispatched from Italy must bear the following entry: 'Meat conforming to the Commission Decision of 14 December 1984'. 3. The health certificate provided for in Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (7) and accompanying meat products as referred to in Article 2 dispatched from Italy must bear the following entry: 'Products conforming to the Commission Decision of 14 December 1984'. Article 4 The Member States will modify the measures applicable to trade to render them in conformity with this Decision. They will immediately inform the Commission. Article 5 The Commission shall follow the development of the situation and may amend this Decision in the light of such development. Article 6 This Decision is addressed to the Member States. Done at Brussels, 14 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 177, 4. 7. 1984, p. 22. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No 121, 29. 7. 1964, p. 2012/64. (7) OJ No L 26, 31. 1. 1977, p. 85. ANNEX - Province of Modena - Any other part of the territory within a radius of 10 km at the location of any outbreak of foot-and-mouth disease.